ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that JOSEPH C. CAPUTO of SUMMIT, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that JOSEPH C. CAPUTO is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and *75trust assets of JOSEPH C. CAPUTO, wherever situate, pending further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JOSEPH C. CAPUTO, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that JOSEPH C. CAPUTO show cause before this Court on March 1, 1994, at 2:00 p.m., Supreme Court Courtroom, Hughes Justice Complex, Trenton, New Jersey, why his temporary suspension and the restraints herein should not continue pending final disposition of any ethics proceedings pending against him and further why the funds restrained from disbursement should not be transmitted by the financial institutions who are the present custodians to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund, pending the further Order of this Court; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court; and it is further
ORDERED that JOSEPH C. CAPUTO be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.